Citation Nr: 1220806	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee injury, patellofemoral pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for right foot plantar fasciitis.

3.  Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis.

4.  Entitlement to a compensable evaluation for left inguinal hernia.

5.  Entitlement to an initial compensable evaluation for left testalgia. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to October 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In November 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder." 

The Board notes that additional evidence was associated with the file after issuance of August 2011 SSOC.  However all claims on appeal were readjudicated by the RO in March 2012 rating decision located in the Veteran's VVA file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable evaluation for left testalgia and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left knee injury, to include patellofemoral pain syndrome, are manifested by flexion limited to 70 degrees, extension limited to 10 degrees, crepitus, grinding, and subjective complaints of left knee pain, swelling, locking, and weakness.

2.  Right foot plantar fasciitis results in a moderate foot injury. 

3.  Left foot plantar fasciitis results in a moderate foot injury.

4.  A left inguinal hernia has not recurred and is not manifested by protrusion of any kind or use of a truss or belt. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals of a left knee injury, patellofemoral pain syndrome, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5014 (2011). 



2.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011). 

3.  The criteria for a rating in excess of 10 percent for left foot plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011). 

4.  The criteria for a compensable rating for left inguinal hernia residuals have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code 7338 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the increased rating issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed a petition to reopen his claim of entitlement to service connection for a left knee disorder in April 2006.  In a January 2008 rating decision, the RO granted entitlement to service connection for left knee injury residuals, to include patellofemoral pain syndrome, and assigned an initial 10 percent rating, effective April 4, 2006.  His claim for an initial rating for his left knee disability arose from his disagreement with the initial evaluation assigned following the grant of service connection.  He also filed claims for increased evaluations for his hernia and bilateral foot disabilities in May 2008.  

The Veteran was notified via letters dated in April 2006 and June 2008 of the criteria for establishing service connection and increased evaluations, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudications by the RO in January and August 2008.  No additional notice is required. 

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran submitted multiple written statements discussing his contentions and private treatment records.  Searches for records from Social Security Administration (SSA) in January 2008 did not yield any records or any showing of entitlement to SSA benefits.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his increased rating claims.

Further, in November 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id. 

Here, during the November 2011 DRO hearing, the DRO identified the issues on appeal.  Information was also solicited regarding severity of the Veteran's hernia, foot, and left knee disabilities.  He was asked if he possessed evidence showing the increased severity of his service-connected hernia, foot, and left knee disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted and associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for increased ratings.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

The Veteran was also provided with numerous VA examinations for his service-connected foot (July 2008, January 2009, October 2009, December 2009, August 2011), hernia (July 2008, January 2009, December 2009, August 2011, December 2011), and left knee (January 2008, January 2009, December 2009, August 2011) disabilities.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected foot, hernia, and left knee disabilities under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected foot, hernia, and left knee disabilities since the August and December 2011 VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims for Increased Evaluations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Left Knee Injury Residuals

In a January 2008 rating decision, the RO granted entitlement to service connection for left knee injury residuals, to include patellofemoral pain syndrome, and assigned an initial 10 percent rating, effective April 4, 2006, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5014 (2011).

The Veteran's left knee disorder is currently evaluated under Diagnostic Codes 5299-5014, indicating an analogous rating to impairment resulting from osteomalacia.  38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5014 (2011).  Specifically, under Diagnostic Code 5014, osteomalacia will be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011). 

Under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011). 

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011). 

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

In a May 2006 statement, the Veteran complained of pain, limited mobility, locking and severe limitation of movement.  

A May 2006 treatment record from Florida Sports Medicine Institute listed an assessment of lateral patellar instability of the left knee.  The Veteran complained of left knee pain, stiffness, popping, catching, and locking since his in-service injury.  On physical examination, the left knee showed excessive lateral patellar excursion of lateral apprehension testing as well as pain to palpitation along the medial and lateral retinaculum as well as the medial and lateral facets of the patella.  A review of X-ray examinations was noted to reveal no evidence of fractures, dislocations, or acute osseous abnormalities.  

A May 2006 VA treatment note showed complaints of left knee pain, swelling, locking, and impaired mobility.  Musculoskeletal examination revealed no swelling, coordinated gait, no joint deformities, full range of motion, no muscle atrophy or weakness, and no misalignment.  The examiner listed an assessment of chronic knee pain.  

In a January 2008 VA joints examination report, the Veteran indicated that he was unable to stand for more than a few minutes and unable to walk more than a block.  Reported joint symptoms of the left knee were listed as no deformity, weakness, or episodes of dislocation/subluxation but swelling, tenderness, giving way, instability, stiffness, pain, repeated effusion, and daily episodes of locking.  The Veteran noted treatment with over the counter medications and daily use of knee brace.  On physical examination, the Veteran was noted to have antalgic gait, no ankylosis, tenderness, painful movement, crepitation, mild dislocation/subluxation, and subpatellar tenderness.  

Range of motion findings of the left knee were listed as flexion to 80 degrees (with pain from 70 to 80 degrees) and extension to 0 degrees (with no pain).  The examiner indicated that there was no additional limitation of motion after repetitive motion and listed a diagnosis of patellofemoral syndrome.  He noted that there was varying effects on daily activities as well as significant effects on occupational activities including decreased concentration, decreased mobility, and pain.  The Veteran indicated that he was presently in truck driving school and having difficulty using his left leg.  

In a January 2009 VA examination report, the Veteran complained of left knee stiffness, locking, popping, cracking, occasional swelling, and constant pain with use of a brace.  Left knee range of motion was reported as flexion to about 80 degrees and extension to 10 degrees.  The examiner listed a clinical diagnosis of chronic left knee pain.  A January 2009 VA treatment note showed normal range of motion of the knee. 

In a December 2009 VA Gulf War/General Medical examination report, the examiner noted "right knee" guarding, medial compartment internal derangement, no effusion, and stable ligaments.  The reference to the "right knee" appears to be a typographical error, as it later shows that the examiner in fact examined the left knee.  A diagnosis of left knee medial compartment internal derangement not documentable as occurring in the military and not likely caused by military service was listed in the report.  Additional VA treatment notes dated in 2010 and 2011 showed complaints of knee pain. 

An August 2011 VA knee examination report showed a diagnosis of knee joint pain.  The Veteran reported knee flare ups one to two times per month in the past year.  Left knee range of motion was reported as flexion to 90 degrees (pain began at 85 degrees) and extension to 10 degrees.  There was no additional limitation of motion on repetitive motion testing.   Contributing factors to functional impairment or functional loss were listed as less movement than normal, excess fatigability, pain on movement, and interference with sitting/standing/weight bearing.  On physical examination, the Veteran exhibited pain to palpation, full muscle strength, normal joint stability, no patellar subluxation/dislocation, and regular use of a knee brace.  The examiner opined that his knee condition did not impact his ability to work. 

During his November 2011 DRO hearing, the Veteran reported left knee pain, stiffness, locking in his left knee, intermittent use of a knee brace, giving way, instability, grinding of the joint, swelling with use, and functional limitation. 

Given the findings of slight limitation of knee flexion, limitation of knee extension to 10 degrees, grinding, as well as the Veteran's subjective complaints of chronic left knee pain, weakness, giving way, and swelling, the RO has appropriately assigned an initial 10 percent rating for the Veteran's service-connected left knee disability.  

The Board notes that the Veteran is currently receiving the maximum allowable rating under Diagnostic Code 5014 (by way of Diagnostic 5003) for degenerative arthritis with noncompensable limitation of motion and findings of painful motion.  Based upon the evidence of record, the Veteran now meets the criteria for the assignment of a 10 percent evaluation under Diagnostic Code 5261, as his left knee extension was limited to 10 degrees in January 2009 and August 2011 VA examination reports.  However, assigning separate ratings under Diagnostic Codes 5014 and 5261 would constitute "pyramiding", as the Veteran would essentially be getting two ratings based on left knee limitation of motion.  38 C.F.R. § 4.14 (2011).

At no time during the course of the appeal has the evidence shown limitation of motion in the left knee that meets the criteria for any increased evaluation under Diagnostic Codes 5260 or 5261.  The Board further finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, tenderness, antalgic gait, tenderness, fatigability, and stiffness.  

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected left knee disability.  The Court has recently held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation.  

In fact, VA examination report findings dated in January 2008 and August 2011 detailed objective evidence of pain on motion (with specific findings listed in degrees when pain began during left knee motion) and no additional loss of motion noted on repetitive motion.  Those findings have not shown limitation of the range of motion in his left knee to warrant the assignment of higher ratings based on either flexion or extension or any of the other rating criteria relevant to the knee.  Indeed, the August 2011 VA examiner clearly indicated that there was no functional impairment.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 10 percent rating.

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's left knee disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

Evidence of record is absent any findings of ankylosis, recurrent subluxation or lateral instability, dislocated or symptomatic semilunar cartilage, tibia or fibula impairment, or genu recurvatum for the assignment of a higher or separate rating under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263.  The Board is cognizant that an isolated May 2006 private treatment record showed a finding of lateral patellar instability of the left knee and the January 2008 VA examination report noted mild dislocation/subluxation.  There are also no other VA or private treatment records documenting instability.  Given the fact that instability was only found twice in the six year appeal period, the May 2006 and January 2008 notations are merely outliers.  The two noted findings simply do not establish recurrent subluxation or lateral instability requisite under the rating criteria.  Additional VA examination reports dated in December 2009 and August 2011 repeatedly detailed findings of stable knee ligaments, normal joint stability, and no patellar subluxation/dislocation.  Consequently, the assignment of an evaluation in excess of 10 percent for the Veteran's left knee residuals based upon any of these diagnostic codes is not warranted.

In sum, after a careful review of the evidence of record, the Board finds that the appeal for entitlement to initial rating in excess of 10 percent for residuals of a left knee injury, to include patellofemoral pain syndrome, is not warranted.  

II.  Right and Left Foot Plantar Fasciitis

The Veteran was originally assigned a noncompensable rating for bilateral plantar fasciitis from October 19, 1976, to February 17, 2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  He is currently assigned separate 10 percent ratings for right and left foot plantar fasciitis, each effective February 17, 2005, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5310 (2011).  Diagnostic Code 5310 is utilized for evaluating disabilities resulting from injuries to Muscle Group X, which encompasses the plantar and dorsal intrinsic muscles of the foot, and their functions include movements of the forefoot and toes and propulsion thrust in walking.  This rating criterion is routinely used to properly compensate injuries from gunshot, missile, and shell fragment wounds. 

The specific diagnosis of plantar fasciitis is not listed in the Rating Schedule.  In this regard, the most closely analogous Diagnostic Code appears to 5020, a code used to evaluate for synovitis.  See 38 C.F.R. § 4.71a (2011).  Synovitis is defined as the inflammation of a synovium, usually painful, particularly on motion, and characterized by a fluctuating swelling due to effusion.  See Dorland's Illustrated Medical Dictionary 1879 (31st ed. 2007).  Synovitis seems to be a fairly close analogue to plantar fasciitis, given the pathophysiology of both. 

Under Diagnostic Code 5020, synovitis is to be rated on limitation of motion of affected part as degenerative arthritis.  However, limitation of motion of the foot is not necessarily shown.  There are also no specific rating criteria for loss of motion of the foot as opposed to loss of motion of the ankle.  Diagnostic Code 5284, contemplating other foot injuries, is applicable and the most appropriate.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  

The Board's recharacterization of the Veteran's service-connected right and left foot disabilities is proper, as it did not sever service connection or reduce the Veteran's ratings.  The Board's action has only more appropriately captured the nature of his foot disabilities.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

According to the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Pertinent to this appeal, amputation of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2011). 

The Veteran filed claims for increased evaluations for his foot disabilities in May 2008.  

A May 2008 private treatment record from V. R., D. P. M., showed that the Veteran reported right and left foot pain.  Neurological examination revealed diminished Achilles tendon and patellar deep tendon reflexes due to pain.  The Veteran was unable to heel and toes walk with ease but showed normal sensory findings in the feet.  On musculoskeletal examination, the examiner noted stable foot posture with obvious bilateral structural deformities, significant valgus on bilateral feet with medial malleolus almost touching floor, decreased height of medial longitudinal arch in bilateral feet, pain and tenderness upon inversion/eversion of bilateral feet, good muscle strength, and full, fluid range of motion for all joints from the ankle distal with no crepitation bilaterally.  X-ray findings were noted to show no acute fractures/dislocations, increase in talar declination angle, and to be consistent with pes planus foot type.  

In a July 2008 VA feet examination report, the Veteran indicated that his treatment was poor and included daily doses of analgesics.  Left foot symptoms included pain on the bottom of the foot (while standing/walking/at rest) and lack of endurance.  Right foot symptoms included pain on the bottom of the foot (while standing/walking/at rest) and lack of endurance.  He reported functional limitations on standing (inability to stand for more than a few minutes) and on walking (inability to walk more than a few yards).  It was noted that his orthotic inserts for bilateral pes planus had poor efficacy and that he exhibited antalgic gait.  

Physical examination of the left foot revealed objective evidence of tenderness on the bottom of the foot, inward bowing on weight bearing that was correctable with manipulation, pain on manipulation, mild pronation, and no arch present on weight bearing.  Physical examination of the right foot revealed objective evidence of tenderness on the bottom of the foot, inward bowing on weight bearing that was correctable with manipulation, pain on manipulation, moderate pronation, and no arch present on weight bearing.  He reported four weeks of lost time during the last 12 month time period, noting that he had pain in both feet while driving truck.  The examiner noted varied effects on the Veteran's usual daily activities and significant effects on occupational activities, to include increased absenteeism.  He listed diagnoses of bilateral plantar fasciitis and bilateral pes planus.

In a January 2009 VA examination report, the Veteran complained of constant pain in the bottom of both feet which radiated to his ankles with stiffness and swelling.  He further reported numbness, burning, or tingling sensation in the bottom of both feet.  On physical examination, the Veteran had marked tenderness on the soles of both of his feet and around his ankle.  The examiner listed clinical diagnoses of bilateral pes planus and bilateral plantar fasciitis. 

In an October 2009 VA feet examination report, the Veteran complained of pain, heat, stiffness, and spasms on the bottom and posterior of each foot.  On physical examination, the left foot showed evidence of painful motion, swelling, tenderness, painful motion with flexion of the toes, mild swelling of the medial dorsum above arch, tenderness with palpation of the plantar, inward bowing and no arch present on nonweight/weight bearing, pain on manipulation, moderate pronation, and ten degrees valgus angulation of os calcis in relation to tibia/fibula not correctable by manipulation.  The right foot showed evidence of painful motion, swelling, tenderness, painful motion with flexion of the toes, mild swelling of the medial dorsum above arch, tenderness with palpation of the plantar, inward bowing and no arch present on nonweight/weight bearing, pain on manipulation, moderate pronation, and ten degrees valgus angulation of os calcis in relation to tibia/fibula not correctable by manipulation.  The examiner listed diagnoses of bilateral pes planus and bilateral plantar fasciitis.  

In a December 2009 VA Gulf War/General Medical examination report, the examiner diagnosed mild plantar fasciitis caused by pes planus documentable as having worsened in military to the point of documentable subtalar pronation caused by military service. 

In a January 2010 rating decision, the RO denied entitlement to service connection for bilateral pes planus.  

Private treatment records from E. D. D., DPM dated in June 2009, July 2009, and October 2010 showed continued findings of plantar fasciitis as well as osteoarthrosis and complaints of foot pain.  Plantar fascia exhibited moderate pain to palpation bilaterally.  Additional VA treatment notes dated in 2010 and 2011 showed complaints of foot pain. 

An August 2011 VA foot examination report showed a diagnosis of plantar fasciitis.  It was indicated that the Veteran used bilateral feet braces for extension at night.  The examiner noted that the Veteran's foot condition would not impact his ability to work. 

During his November 2011 DRO hearing, the Veteran reported bilateral foot spasms, severe pain, needles in the bottom of his feet, functional limitation, nightly use of foot splints, and fallen arches.

Evidence of record does not support ratings in excess of 10 percent for plantar fasciitis of either foot, as current residuals result in no more than a moderate foot injury during the appeal period.  The Veteran consistently complained of constant pain on the bottom of both feet and foot spasms and was shown to have diminished Achilles deep tendon reflexes and antalgic gait.  However, evidence of record dated in 2008 detailed good muscle strength, fluid range of motion for all joints from the ankle, no crepitation, and no acute fractures/dislocations on X-ray.  VA and private treatment notes dated in 2009 and 2010 showed that plantar fascia exhibited only moderate pain to palpation bilaterally as well as mild to moderate pronation.  The Veteran detailed use of orthotic inserts in July 2008 and noted use of bilateral foot braces for extension at night in 2011. 

The Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 ratings properly compensate him for the extent of functional loss resulting from symptoms like stiffness, painful motion, swelling, lack of endurance, and functional limitation during the appeal period.  Emphasis is placed on the fact that multiple VA and non-VA examiners describe "moderate" disability.  

Other diagnostic codes pertaining to the foot have been considered.  Entitlement to service connection for pes planus has already been denied by the RO as discussed above and that determination was not appealed by the Veteran.  Even so, the Board notes that the Veteran's right and left foot plantar fasciitis residuals do not warrant the assignment of any increased rating under that particular rating criteria.  Evidence of record does not show objective evidence of marked deformity or characteristic callosities of either foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  The pronation experienced by the Veteran was specifically described as mild (July 2008) and moderate (October 2009).  Such is a far-cry from marked deformity.  

Further, as there is no evidence of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toes (all toes, unilateral without claw foot), or malunion of the tarsal or metatarsal bones, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277 - 5283 (2011).  

After a careful review of the evidence of record, the Board finds that the appeals for entitlement to ratings in excess of 10 percent for right and left foot plantar fasciitis are not warranted.  

III.  Left Inguinal Hernia

The Veteran's left inguinal hernia residuals are currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

Under Diagnostic Code 7338, a noncompensable evaluation is assigned for an inguinal hernia that is not operated, but remediable or that is small, reducible, or without the hernia protrusion.  A 10 percent evaluation is assigned for a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent evaluation is assigned for an inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent evaluation, the highest scheduler rating available, is assigned for a large, postoperative recurrent inguinal hernia that is not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).

Private treatment notes dated in October 2007 showed complaints of groin pain following groin surgery as well as listed an assessment of prostatitis.  

The Veteran sought an increased evaluation for his left inguinal hernia residuals in May 2008.  He reported constant pain since his in-service left inguinal hernia surgery, indicating that he had worn several supportive devices to stop the pain like cold packs, truss, and jock straps.  He complained that pain prevented him from having sex, running, walking, and sleeping as well as limited his mobility.  

In a July 2008 VA digestive conditions examination report, the Veteran complained of left testicular pain.  On physical examination, the examiner noted that no hernia was present.  He indicated that the Veteran's subjective complaints during the examination appeared to be out of proportion to objective examination findings. The Veteran indicated that he was currently employed fulltime as a truck driver for the last five to ten years.  He reported four weeks of lost time during the last 12 month time period, noting that he had trouble getting in and out of the truck due to left testicular pain.  The examiner noted varied effects on the Veteran's usual daily activities and significant effects on occupational activities, to include increased absenteeism.  

VA treatment notes dated in December 2008 and January 2009 showed continued complaints of chronic left epididymal pain and left sided scrotal pain following hernia repair in 1990s. 

In a January 2009 VA examination report, the Veteran complained of pain in the area of his left hernia scar manifested by a throbbing, pulling sensation that radiated down into his left testicle, which was aggravated by sitting or standing.  On physical examination, the Veteran's left herniorrhaphy scar was noted as somewhat tender to touch with tender left testicle and no hernia felt.  The examiner listed clinical diagnoses of chronic left epididymitis and left indirect inguinal hernia repair.  

In a December 2009 VA Gulf War/General Medical examination report, the examiner noted that the left inguinal hernia repair scar was well healed.  The Veteran reported some mild tenderness to palpation over the scar but no radiation into the left lateral scrotal skin or the medial thigh skin, ruling out left ilioinguinal nerve entrapment.  A diagnosis of left inguinal hernia repair with no complication was listed in the report. 

In a January 2010 rating decision, the RO granted entitlement to service connection for left testalgia, assigning a noncompensable evaluation from February 17, 2009. 

The Veteran submitted multiple copies of other Board decisions concerning benefits for inguinal hernia repair residuals.  Additional VA treatment notes dated in 2011 showed complaints of hernia pain. 

An August 2011 VA digestive conditions examination report showed findings of well healed left inguinal surgical scar, nontender to palpation without objective evidence of redness, swelling, drainage, or recurrent hernia.  Mildly hyperpigmented skin without excessive keloid or indentation was noted in the left inguinal area with complaints of left testicular pain since surgery.  The examiner listed diagnoses of status post left inguinal hernia repair (well healed without evidence objective evidence of recurrence), opining that he could not resolve whether the Veteran had any nerve damage/impingement, urinary impairment, or sexual dysfunction related to his service-connected hernia condition without resorting to mere speculation.  He indicated that there was insufficient objective evidence to support the conclusion that those conditions had been chronic since 1996 or that they were related to the hernia (repair).

During his November 2011 DRO hearing, the Veteran reported voiding dysfunction, erectile dysfunction, urinary incontinence, no pain or sensitivity around scar, no hernia reoccurrence, and an unidentified bulge.  

In a December 2011 VA genitourinary examination report, the examiner indicated that to resolve the question of whether or not the Veteran has ever suffered from left ilioinguinal nerve entrapment would require resort to speculation.  The Veteran's present pattern of subjective pain was noted to be confined locally to both the left cutaneous scar and to the tender left chronically scarred epdidymis.  Etiology of the noted voiding dysfunction to the left inguinal hernia repair residuals was ruled out, as any condition affecting the left ilioinguinal nerve would not cause urinary incontinence. 

In a December 2011 VA scars examination report, the examiner listed a diagnosis of left inguinal hernia repair scar.  The Veteran complained of subjective stinging, burning, and pain whenever his scar came into contact with his clothing.  The examiner noted that the Veteran's complaints were not the typical pattern for left inioinguinal neuritis.  On physical examination, the Veteran was noted to have an oblique two centimeter scar superior to and parallel to the left inguinal ligament.  The examiner acknowledged the Veteran's reported subjective pain, which could not be objectively documented, in the left inguinal hernia repair cutaneous scar. 

Here, the Board finds that the preponderance of the evidence is against the assignment of a compensable evaluation under Diagnostic Code 7338 during the appeal period.  A 10 percent evaluation under Diagnostic Code 7338 requires a post-operative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  Evidence of record reflects no recurrence of the Veteran's left inguinal hernia.  While the Veteran asserted he had worn several supportive devices to stop pain after his surgery, which is competent to state, there is no indication that the Veteran's left inguinal hernia residuals were manifested by protrusion of any kind or necessitated use of a truss or belt.  The prescription of a truss or belt to treat symptoms of protrusion is well beyond the Veteran's lay competency.  Therefore, the Veteran is not entitled to the assignment of a compensable evaluation under Diagnostic Code 7338 for any period of time covered by the appeal. 

The Board also notes that evidence of record is silent for compensable findings related to the Veteran's left inguinal hernia scar.  The Board has considered whether a resulting scar may warrant the assignment of a separate compensable rating under the available diagnostic codes at 38 C.F.R. § 4.118.  Esteban v. Brown, 6 Vet. App. 259 (1994).  During the pendency of this appeal, the regulations governing scar disabilities were amended.  Since the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  73 Fed. Reg. 54708 (September 23, 2008).  Diagnostic Code 7800 involves scars to the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Codes 7801 (deep scars or scars causing limited motion and exceed 6 square inches (39 sq. cm.)), 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), 7804 (superficial scars painful on examination), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  The Board recognizes that VA examination reports dated in 2008, 2009, and 2011 showed findings of mild tenderness and complaints of painful left inguinal scar.  However, during his November 2011 hearing the Veteran himself indicated that there was no pain around his scar.  Additional August and December 2011 VA examination reports discussed nontender, well healed scar findings with notations that subjective scar complaints were not documented on objective examination.  Based on the foregoing, a totality of the evidence of record does not reflect the existence of any associated scar of a size or that involves any symptoms or pertinent characteristics so as to warrant the assignment of a separate, compensable rating under any pertinent provisions of 38 C.F.R. § 4.118.

In light of the foregoing, the Board finds that the Veteran's symptomatology continues to more nearly approximate the currently assigned criteria for a noncompensable evaluation under Diagnostic Code 7338.  Symptoms of left testicle pain have already been rated separately.  The Board has also considered the applicability of other code provisions contained in 38 C.F.R. § 4.114, but finds that they are not applicable in the current case as there is no diagnosis of or treatment for these conditions.  

IV.  Additional Considerations for All Claims 

The Veteran also submitted hearing testimony as well as multiple written statements from himself and his spouse discussing the severity of his service-connected left knee, bilateral foot, and hernia disabilities.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased left knee, bilateral foot, and hernia symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased left knee, bilateral foot, and hernia symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased left knee, bilateral foot, and hernia symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claims for entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee injury, entitlement to an evaluation in excess of 10 percent for right foot plantar fasciitis, entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis, and entitlement to a compensable evaluation for left inguinal hernia must be denied.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee injury, to include patellofemoral pain syndrome, is denied.

Entitlement to an evaluation in excess of 10 percent for right foot plantar fasciitis is denied.

Entitlement to an evaluation in excess of 10 percent for left foot plantar fasciitis is denied.

Entitlement to a compensable evaluation for left inguinal hernia is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to an initial compensable evaluation for left testalgia and entitlement to a TDIU rating is warranted.

As an initial matter, in the January 2010 rating decision, the RO granted entitlement to service connection for left testalgia and assigned an initial compensable evaluation for that disability, effective February 17, 2009.  In a November 2010 statement, the Veteran expressed disagreement with the RO's assigned evaluation for his service-connected testalgia.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely notice of disagreement (NOD) and there is no statement of the case (SOC) issued, the Board should remand, rather than refer, the issues to the RO for the issuance of a SOC.  As the November 2010 statement from the Veteran is accepted as a timely NOD with the January 2010 rating decision, this matter will be remanded for the issuance of a SOC.  38 C.F.R. §§ 20.201, 20.302(a) (2011). 

While the Board is cognizant that the AMC readjudicated this issue in a March 2012 rating decision assigned with the Veteran's VVA file, this adjudication cannot take the place of the issuance of a statement of the case.  Under 38 C.F.R. § 19.30, an appellant and his representative will be furnished information on the right to file as well as the time limit for filing a substantive appeal, information on hearing and representation rights, and a VA Form 9 (Appeal to Board of Veterans' Appeals).  38 C.F.R. § 19.30 (2011).  The Veteran was not provided this information with the March 2012 rating decision referenced above.  Thus, this matter must be remanded for the issuance of a SOC as instructed above. 

Finally, while a March 2012 rating decision code sheet included in the VVA file showed a notation that TDIU had been denied, the Board's extensive review of the file does not support that conclusion.  There is no decision of record that addresses the issue of entitlement to a TDIU rating. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised and is, thus, properly before the Board by virtue of his increased rating claims pursuant to Rice. 

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  The Veteran's service-connected disabilities are currently rated as follows: fibromyalgia (rated as 40 percent disabling); allergic rhinitis (rated as 30 percent disabling); left foot plantar fasciitis (rated as 10 percent disabling); right foot plantar fasciitis (rated as 10 percent disabling); residuals of a left knee injury, patellofemoral syndrome (rated as 10 percent disabling); left inguinal hernia (rated as noncompensable); and left testalgia (rated as noncompensable).  The combined rating was 70 percent, effective February 17, 2009.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  Given the evidence of record demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should issue to the Veteran and his representative a SOC addressing the claim of entitlement to an initial compensable evaluation for left testalgia.  The Veteran is hereby informed that he must submit a timely and adequate substantive appeal as to this issue for the issue to be before the Board on appeal.

2.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, the June 2009 treatment record from the Veteran's private physician (E. D. D., DPM), and the findings of the VA examiners in the January 2008, June 2008, October 2009, August 2011, and December 2011 VA examination reports.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the August 2011 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


